Two officers, Spurgeon and Lambert, were looking for a still. Describing their efforts, Spurgeon said that he struck a trail and walked on a few steps when he observed the appellant, who was "hunkered" down, right around the fire. About that time the officers saw Moore raise up and run. Spurgeon followed the appellant for about fifty yards and shot several times in his direction and told him to stop. The appellant continued his flight. While fleeing from Spurgeon the appellant was intercepted by Lambert, the other officer. Moore, ordinarily, walked with a walking stick, but he left that at the still. Appellant was right down by the still, where the dirt had been dug out and where there was a fire under a thirty-five gallon drum. The appellant's knee prints were found in the loose dirt right by the still where the officer first saw him. The prints of the appellant's hands and knees were plain. The still was in operation and whisky was running out of it into a one-gallon glass jar, like something was being filled. Split wood was being used for the fire.
Lambert testified that after hunting in the locality for a still, he and Spurgeon separated. They were a short distance apart and came upon a still. The appellant jumped up and started through the woods and was pursued by the officers. He was captured after running about 150 or 200 yards. The testimony of Lambert is substantially the same as that of Spurgeon.
The appellant explained his presence in the locality with the statement that he had gone to Charley Moore's field to get a plow. The appellant's children were making a crop, but he. was not. While looking for the plow he heard some one talking. He walked through the field and came out through the fence and ran upon the still. He saw it running but did not know what it was. He was standing there peeping out of the bushes, which were high, and it looked like he discovered somebody talking. He was just peeping and could not make out what it was. While he was looking at the still, a man commenced firing right behind the appellant and hit a tree over his head. He then took back up the trail and tried his best at running. Appellant disclaimed any ownership or previous knowledge of the still.
The sufficiency of the evidence to sustain the verdict is *Page 260 
challenged. The conflict of evidence was settled by the jury. The state's evidence, if believed, is deemed sufficient to support the verdict. From such evidence, the still was in operation. The appellant alone was present. Upon becoming aware of the presence of others he fled. Analogous cases are McPherson v. State, 119 Tex.Crim. Rep.,43 S.W.2d 944; Read v. State, 116 Tex.Crim. Rep.,34 S.W.2d 269; Taylor v. State, 105 Tex.Crim. Rep.,288 S.W. 1080. The flight of one suspected or charged with crime is uniformly recognized as a circumstance tending to support the theory of guilt. Many cases may be cited, among them, Wilkerson v. State, 108 Tex.Crim. Rep., 300 S.W. 942; Brown v. State, 121 Tex.Crim. Rep., 51 S.W.2d 616. The flight of the appellant, as described by the officers, was a circumstance tending to show guilt. See Underhill's Cr. Ev. (3rd Ed.), p. 282, sec. 203.
Upon the record before us, we are constrained to overrule the motion for rehearing, and it is so ordered.
Overruled.